Citation Nr: 1232719	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1975 to February 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision in which the RO denied the Veteran's claim.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2010 the Veteran testified at a regional office hearing.  A transcript of that hearing has been reviewed and associated with the claims file.  

This claim was previously before the Board in March and September 2011 and was remanded on both occasions for further development.  


FINDING OF FACT

The evidence of record shows that the Veteran's macular degeneration is not casually related to his military service nor was it caused or aggravated by the Veteran's service connected glaucoma (to include cataracts) or diabetes.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for macular degeneration, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a January 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment records, private treatment records, reports from VA examinations conducted in February 2009 and May 2011 as well as an October 2011 addendum report, and written statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the instant claim, the Veteran has alleged that he currently suffers from macular degeneration as a result of his service-connected glaucoma (to include cataracts) and service-connected diabetes mellitus.  

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

Private treatment records dated from August 2007 to December 2008 show that the Veteran sought treatment for various eye conditions.  The Veteran received diagnoses of (1) nucleae sclerotic cataract OU-accounts for decreased vision OD (2) primary open angle glaucoma OU (3) diabetes mellitus type 1- no retinopathy (4) macular degeneration OD, dry type (5) posterior vitreous detachment OU- no holes or tears.  

In June 2009 the Veteran, in a written statement (See VA Form-9 dated in June 2009) indicated that at a recent C&P examination he was diagnosed with asymmetric retinal pigment epithelium changes, however the RPE (along with brunch's membrane and the choroid) are the three layers of tissue that lie beneath the retina.  All three are responsible for the feeding of oxygen and nutrients to the rods and cones.  Therefore, a nexus exists between RPE and macular degeneration.  Additionally, there are substantial other medical opinions which connect diabetes and/or glaucoma with macular degeneration, or RPE.  The Veteran concluded by saying that it is his position that diabetes and/or glaucoma could likely contribute to this condition.  

A July 2005 VA optometry note shows that the Veteran complained of a glare or halo around lights at night and a fuzzy spot in the center of vision OS.  

A November 2005 VA treatment record shows that the Veteran complained of puffy burning red eyes and a glare of halo around lights at night.  The Veteran was assessed with ocular HTN c wnl IOP on gtts, no NPDR OU (trace OS), no CSDME OU, early dry maculopathy OD, and retrobulbar pain OD.  

A February 2009 VA examination report shows that the Veteran was diagnosed with (1) diabetes mellitus without background diabetic retinopathy (2) pseudophakia with postoperative myopia with astigmatism (3) asymmetric retinal pigment epithelim changes, clinically not consistent with macular degeneration, and (4) reported history of glaucoma without objective evidence of glaumcomatous optic neuropathy.  The examiner opined that there is no literature to suggest that diabetes mellitus is a significant risk factor for development of macular degeneration.  He stated that, further, it is my opinion that given the Veteran's age and clinical findings that macular degeneration would be an inaccurate diagnosis.  As a result, it is my opinion that his macular degeneration is not a result of his service-connected diabetes.   

At the Veteran's January 2010 regional office hearing the Veteran testified that he had macular degeneration and he believed that there was a connection between that diagnosis and his service-connected glaucoma.  

A May 2011 VA examination report shows that the Veteran was diagnosed with age-related, possible genetic pre-disposition and lifetime exposure to UV from sunlight.  A problem associated with the diagnosis was noted to be mild, dry (atrophic) macular degeneration.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 1978 and glaucoma in 1998.  He underwent cataract surgery in both eyes in 2009.  The Veteran is currently under the care of civilian eye physician.  The Veteran is currently using Xalatan Ophth. Sol. to manage his glaucoma.  He currently has no diabetic retinopathy in either eye.  The examiner opined that the Veteran's early, dry macular degeneration was not caused by or aggravated by his diabetes mellitus status.  The examiner stated that nothing in the medical literature would support a causative relationship.  In addition, the examiner concluded that the Veteran's early, dry macular degeneration was not caused by or aggravated by his glaucoma.  He also stated that his early, dry macular degeneration was not caused by or aggravated by the Veteran's past history of cataracts and current status of pseudophakia OU.  The examiner stated that nothing in the medical literature would support a causative relationship.  

An October 2011 addendum from the examiner who performed the May 2011 VA examination opined that upon review of the Veteran's claims file, his opinion had not changed.  He stated that this Veteran's RPE changes/macular degeneration was not a result of or caused by his service-connected diabetes mellitus.  He added that there was nothing in the medical literature that would support this assertion.  Likewise, the Veteran's RPE changes/macular degeneration has not caused or resulted in a worsening of the Veteran's RPE changes/macular degeneration.  The examiner concluded by stating that the Veteran's best corrected vision acuity was 20/20 in the left and right eyes.  

In the instant case there is evidence of a current disability as the Veteran has been diagnosed with RPE changes/macular degeneration (See May 2011 VA examination report and October 2011 addendum).  The question remains as to whether the Veteran's current RPE changes/macular degeneration disability is related to his military service or his service-connected glaucoma or diabetes.  

The only evidence in support of the Veteran's claim are his lay statements.  With respect to the Veteran's lay statements which have asserted a casual relationship between the Veteran's RPE changes/macular degeneration disability and his military service and/or service-connected diabetes or glaucoma, the Board finds that the Veteran is not competent to offer an etiology opinion.  The Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, in this case, a contention that the Veteran's eye disability is related to service or a service-connected disability is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet). 

For the reasons discussed above, the Board finds that the credible and probative evidence demonstrates that the Veteran's current macular degeneration disability is of post service onset and was not caused by or aggravated by the Veteran's service connected glaucoma or diabetes.  The Board notes that the Veteran has not alleged that his macular degeneration disability had its onset in service.  Rather, he has alleged that this condition developed as a result of his service-connected glaucoma and/or diabetes.  The February 2009 and May 2011 examiners concluded that the Veteran's current macular degeneration was not caused by or aggravated by either his glaucoma or his diabetes.  Additionally, the October 2011 addendum specifically addressed the Veteran's June 2009 contention that there was a casual relationship between the Veteran's RPE, macular degeneration, and his diabetes and/or glaucoma.  The addendum clearly indicates that the examiner's opinion remains unchanged that there is no medical basis for the conclusion that there is a casual relationship between the Veteran's current macular degeneration and his service-connected diabetes and glaucoma.  

Given that the only evidence weighing in favor of the Veteran's claim is the opinion of the Veteran, which has been determined to be of no probative value as to the issue of medical nexus and that the February 2009 and May 2011 VA examiners gave negative nexus opinion, the Board has determined that the preponderance of the evidence is against the Veteran's claim. 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's macular degeneration disability was not incurred in or aggravated by active duty service nor was it caused or aggravated by service-connected disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for macular degeneration, to include as secondary to service-connected glaucoma (to include cataracts) and/or as secondary to service-connected diabetes mellitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


